B.H.




       Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 1 of 9
B.H.




           B.H.                 B.H.
                                             B.H.

                                                    B.H.


           B.H.




       Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 2 of 9
Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 3 of 9
Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 4 of 9
Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 5 of 9
                B.H.




                        B.H.




B.H.




                                          B.H.



                               B.H.

                                                          B.H.



         B.H.



  Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 6 of 9
                                                       B.H.




                                              B.H.




                                                        B.H.


                                                      B.H.



Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 7 of 9
     B.H.

     B.H.




                                                            B.H.




     B.H.




Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 8 of 9
Case 7:21-cv-00144-FL Document 12-3 Filed 08/17/21 Page 9 of 9
